 



FORM OF

 

ADMINISTRATION AGREEMENT

 

This Administration Agreement (this “Agreement”) is made as of February 24,
2014, by and between VII PEAKS CO-OPTIVIST INCOME BDC II, INC., a Maryland
corporation (hereinafter referred to as the “Company”), and VII PEAKS Capital,
LLC, a Delaware limited liability company, (hereinafter referred to as the
“Administrator”).

 

WITNESSETH:

 

WHEREAS, the Company is a non-diversified closed-end management investment
company that has elected to be treated as a business development company under
the Investment Company Act of 1940 (together with the rules promulgated
thereunder, the “1940 Act”);

 

WHEREAS, the Company desires to retain the Administrator to provide
administrative services to the Company in the manner and on the terms and
conditions hereinafter set forth; and

 

WHEREAS, the Administrator is willing to provide administrative services to the
Company in the manner and on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Administrator
hereby agree as follows:

 

1. Duties of the Administrator

 

(a)        Engagement of Administrator. The Company hereby engages and retains
the Administrator to furnish, or arrange for others to furnish, the
administrative services, personnel and facilities described below for the period
and on the terms and conditions set forth in this Agreement. The Administrator
hereby accepts such engagement and retention and agrees during such period to
render, or arrange for the rendering of, such services and to assume the
obligations herein set forth, subject to the reimbursement of costs and expenses
provided for below. The Administrator, and any others with whom the
Administrator subcontracts to provide the services set forth herein, shall for
all purposes herein be deemed to be independent contractors of the Company and
shall, unless otherwise expressly provided or authorized herein, have no
authority to act for or represent the Company in any way or otherwise be deemed
agents of the Company.

 

The Administrator shall be subject to review and oversight by the Board of
Directors of the Company (the “Board”) to assure that the administrative
procedures, operations and programs of the Company are in the best interests of
the Company’s stockholders and that the expenses incurred are reasonable in
light of the investment performance of the Company, its net assets and its net
income.

 

(b)        Services. The Administrator shall perform (or oversee, or arrange
for, the performance of) the administrative services necessary for the operation
of the Company. Without limiting the generality of the foregoing, the
Administrator shall:

 

  (i) provide the Company with office facilities and equipment, and provide
clerical, bookkeeping, accounting and recordkeeping services, legal services,
and shall provide all such other services, except investment advisory services,
as the Administrator and the Company shall from time to time determine to be
necessary or useful to perform its obligations under this Agreement;

 

  (ii) on behalf of the Company, enter into agreements and/or conduct relations
with custodians, depositories, transfer agents, distribution disbursing agents,
the dividend reinvestment plan administrator, stockholder servicing agents,
accountants, auditors, tax consultants, advisers and experts, investment
advisers, compliance officers, escrow agents, attorneys, underwriters, managing
dealer, brokers and dealers, investor custody and share transaction clearing
platforms, marketing, sales and advertising materials contractors, public
relations firms, investor communication agents, printers, insurers, banks,
independent valuation firms, and such other persons in any such other capacity
deemed to be necessary or desirable by the Administrator and the Company;

 



 

 

 

  (iii) The Administrator is hereby authorized to enter into one or more
sub-administration agreements with other service providers (each a
“Sub-Administrator”) pursuant to which the Administrator may obtain the services
of the service providers in fulfilling its responsibilities hereunder. Any such
sub-administration agreements shall contain a provision requiring the
Sub-Administrator to comply with Sections 2 and 3 below as if it were the
Administrator.

 

  (iv) make reports to the Board of its performance of obligations hereunder;

 

  (v) furnish advice and recommendations with respect to such other aspects of
the business and affairs of the Company as the Administrator reasonably shall
determine to be desirable; provided that nothing herein shall be construed to
require the Administrator to, and the Administrator shall not pursuant to this
Agreement, provide any advice or recommendation relating to the securities or
other assets that the Company should purchase, retain or sell or any other
investment advisory services to the Company;

 

  (vi) assist the Company in the preparation of the financial and other records
that the Company is required to maintain and the preparation, printing and
dissemination of reports that the Company is required to furnish to
stockholders, and reports and other materials filed with the Securities and
Exchange Commission (the “SEC”), and states and jurisdictions where any offering
of the Company’s shares is registered and there is a duty to file information
with one or more states on an ongoing basis;

 

  (vii) assist the Company in determining and publishing the Company’s net asset
value, oversee the preparation and filing of the Company’s tax returns, and
generally oversee and monitor the payment of the Company’s expenses and ensure
that fees and expenses are within any applicable limitations set forth in the
Company’s articles of incorporation, as amended from time to time (the “Articles
of Incorporation”); and

 

  (viii) oversee the performance of sub-administrative and other professional
services rendered to the Company by others.

 

2. Records.

 

The Administrator shall maintain and keep all books, accounts and other records
of the Company that relate to activities performed by the Administrator
hereunder as required under the 1940 Act. The Administrator agrees that all
records which it maintains and preserves for the Company shall at all times
remain the property of the Company, shall be readily accessible during normal
business hours, and shall be promptly surrendered to the Company upon the
termination of the Agreement or otherwise on written request by the Company. The
Administrator further agrees that the records which it maintains for the Company
will be preserved in the manner and for the periods prescribed by the 1940 Act,
unless any such records are earlier surrendered as provided above. The
Administrator shall have the right to retain copies of such records for an
indefinite period, subject to observance of its confidentiality obligations
under this Agreement. The Administrator shall maintain records of the locations
where any books, accounts and records of the Company are maintained by third
parties providing services directly or indirectly to the Company.

 

 3. Confidentiality.

 

The parties hereto agree that each shall treat confidentially all information
provided by each party to the other regarding its business and operations. All
confidential information provided by a party hereto, including all “nonpublic
personal information,” as defined under the Gramm-Leach-Bliley Act of 1999
(Public law 106-102, 113 Stat. 1138), shall be used by the other party hereto
solely for the purpose of rendering services pursuant to this Agreement and,
except as may be required in carrying out this Agreement, shall not be disclosed
to any third party, without the prior consent of such providing party, except
that such confidential information may be disclosed to an affiliate or agent of
the disclosing party to be used for the sole purpose of providing the services
set forth herein. The foregoing shall not be applicable to any information that
is publicly available when provided or thereafter becomes publicly available
other than through a breach of this Agreement, or that is required to be
disclosed to any regulatory authority, by judicial or administrative process or
otherwise by applicable law or regulation.

 



 

 

 

4. Allocation of Costs and Expenses.

 

The Company shall bear all costs and expenses for the administration of its
business and shall reimburse the Administrator for any such costs and expenses
which have been paid by the Administrator on behalf of the Company on the terms
and conditions set forth in Section 5. These costs and expenses shall include,
but not be limited to:

 

  (a) corporate, organizational and offering expenses relating to offerings of
the Company’s common stock, subject to limitations included in the investment
advisory agreement between the Company and VII Peaks Capital, LLC;

 

  (b) the cost of calculating the Company’s net asset value, including the
related fees and cost of any third-party valuation services;

 

  (c) the cost of effecting sales and repurchases of shares of the Company’s
common stock and other securities;

 

  (d) fees payable to third parties relating to, or associated with, monitoring
the Company’s financial and legal affairs, making investments, and valuing
investments, including fees and expenses associated with performing due
diligence reviews of prospective investments;

 

  (e) federal and state registration fees and any stock exchange listing fees;

 

  (f) transfer agent and custodial fees;

 

  (g) fees and expenses associated with marketing efforts;

 

  (h) federal, state and local taxes;

 

  (i) independent directors’ fees and expenses, including travel expenses;

 

  (j) costs of director and stockholder meetings, proxy statements,
stockholders’ reports and notices;

 

  (k) costs of fidelity bond, directors and officers/errors and omissions
liability insurance and other types of insurance;

 

  (l) direct costs, including those relating to printing of stockholder reports
and advertising or sales materials, mailing, long distance telephone and staff;

 

  (m) fees and expenses associated with independent audits and outside legal
costs, including compliance with the Sarbanes-Oxley Act of 2002, the 1940 Act
and applicable federal and state securities laws;

 

  (n) brokerage commissions for the Company’s investments;

 

  (o) all other expenses incurred by the Company or the Administrator in
connection with administering our business, including expenses incurred by the
Administrator in performing its obligations; and

 

  (p) the reimbursement of the compensation of the Company’s chief financial
officer and chief compliance officer, whose salaries are paid by the
Administrator, to the extent that each such reimbursement amount is annually
approved by the Company’s independent directors and subject to the limitations
included in this Agreement.

 

 



 

 

 

The Administrator acknowledges that it shall be responsible to ensure that
(i) any reimbursement to the Company’s investment advisers and/or sub-advisers,
or any other person for deferred Organization and Offering Expenses (as defined
in the Articles of Incorporation), including any interest thereon, if any, shall
not exceed the 18% limitation on Front End Fees (as defined in the Articles of
Incorporation), regardless of the source of payment, and (ii) the percentage of
gross proceeds of any offering committed to investment shall be at least
eighty-two percent (82%). All items of compensation to underwriters or dealers,
including, but not limited to, selling commissions, expenses, rights of first
refusal, consulting fees, finders’ fees and all other items of compensation of
any kind or description paid by the Company, directly or indirectly, shall be
taken into consideration in computing the amount of allowable Front End Fees.

 

5. No Fee; Reimbursement of Expenses; Limitations on Reimbursement of Expenses.

 

(a)               In full consideration for the provisions of the services
provided by the Administrator under this Agreement, the parties acknowledge that
there shall be no separate fee paid in connection with the services provided,
notwithstanding that the Company shall reimburse the Administrator, at the end
of each fiscal quarter, for all expenses of the Company incurred by the
Administrator as well as the actual cost of goods and services used for the
Company and obtained by the Administrator from entities not Affiliated with the
Company. The Administrator may be reimbursed for the administrative services
necessary for the prudent operation of the Company performed by it on behalf of
the Company; provided, however, the reimbursement shall be an amount equal to
the lower of the Administrator’s actual cost or the amount the Company would be
required to pay third parties for the provision of comparable administrative
services in the same geographic location; and provided, further, that such costs
are reasonably allocated to the Company on the basis of assets, revenues, time
records or other method conforming with generally accepted accounting
principles. The Company may also agree to reimburse the Administrator, under
this Agreement whereby the Administrator shall provide certain administrative
services for the Company, for the salaries, rent and travel expenses of
executive officers of the Administrator also serving in the capacity of chief
financial officer or chief compliance officer of the Company provided such
reimbursement is approved annually by the Independent Directors. The
Administrator shall prepare a statement documenting the expenses of the Company
and the calculation of the reimbursement and shall deliver such statement to the
Company prior to full reimbursement

 

(b)               Previous Reimbursement Reports. The Administrator shall
prepare or shall cause to be prepared a report, prepared in accordance with the
American Institute of Certified Public Accountants United States Auditing
Standards relating to special reports, and distributed to stockholders not less
than annually, containing an itemized list of the costs reimbursed to the
Administrator pursuant to Section 5(a) for the previous fiscal year. The special
report shall at a minimum provide:

 

(i) a review of the time records of individual employees, the costs of whose
services were reimbursed; and

 

(ii) a review of the specific nature of the work performed by each such
employee.

 

(c)               Proposed Reimbursement Reports. The Administrator shall
prepare or shall cause to be prepared a report containing an itemized estimate
of all proposed expenses for which it shall receive reimbursements pursuant to
Section 5(a) of this Agreement for the next fiscal year, together with a
breakdown by year of such expenses reimbursed in each of the last five public
programs formed by the Administrator.

 

6. Affiliate Defined.

 

For purposes of this Agreement, “Affiliate” or “Affiliated” or any derivation
thereof means with respect to any individual, corporation, partnership, trust,
joint venture, limited liability company or other entity or association
(“Person”): (a) any Person directly or indirectly owning, controlling, or
holding, with the power to vote, 10% or more of the outstanding voting
securities of such other Person; (b) any Person 10% or more of whose outstanding
voting securities are directly or indirectly owned, controlled or held, with the
power to vote, by such other Person; (c) any Person directly or indirectly
controlling, controlled by or under common control with such other Person;
(d) any executive officer, director, trustee or general partner of such other
Person; or (e) any legal entity for which such Person acts as an executive
officer, director, trustee or general partner.

 



 

 

 

  

7. Limitation of Liability of the Administrator; Indemnification.

 

(a)        Indemnification. Subject to Section 8, the Administrator and its
officers, directors, stockholders or members (and their stockholders or members,
including the owners of their stockholders or members), agents, employees,
controlling persons (as determined under the 1940 Act (“Controlling Persons”))
and any other person or entity Affiliated with, or acting on behalf of, the
Administrator (each an “Indemnified Party” and, collectively, the “Indemnified
Parties”) shall not be liable to the Company for any action taken or omitted to
be taken by the Administrator in connection with the performance of any of its
duties or obligations under this Agreement or otherwise as an administrator of
the Company, and the Company shall indemnify, defend and protect the Indemnified
Parties (each of whom shall be deemed a third party beneficiary hereof) and hold
them harmless from and against all losses, damages, liabilities, costs and
expenses (including reasonable attorneys’ fees and amounts reasonably paid in
settlement) (“Losses”) incurred by the Indemnified Parties in or by reason of
any pending, threatened or completed action, suit, investigation or other
proceeding (including an action or suit by or in the right of the Company or its
security holders) arising out of or otherwise based upon the performance of any
of the Indemnified Parties’ duties or obligations as administrator for the
Company to the extent such Losses are not fully reimbursed by insurance and
otherwise to the fullest extent such indemnification would not be inconsistent
with the Articles of Incorporation, the 1940 Act, the laws of the State of
Maryland law or the provisions of Section II.G of the Omnibus Guidelines
published by the North American Securities Administrators Association on March
29, 1992, as it may be amended from time to time.

 

(b)        Advancement of Funds. The Company shall be permitted to advance funds
to the Indemnified Parties for legal expenses and other costs incurred as a
result of any legal action for which indemnification is being sought only if all
of the following conditions are met:

 

  (i) the legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company;

 

  (ii) the Indemnified Party provides the Company with written affirmation of
the Indemnified Party’s good faith belief that the Indemnified Party has met the
standard of conduct necessary for indemnification by the Company;

 

  (iii) the legal action is initiated by a third party who is not a Company
stockholder, or the legal action is initiated by a Company stockholder and a
court of competent jurisdiction specifically approves such advancement; and

 

  (iv) the Indemnified Party provides the Company with a written agreement to
repay the advanced funds to the Company, allocated as advanced, together with
the applicable legal rate of interest thereon, in cases in which the Indemnified
Party is not found to be entitled to indemnification pursuant to a final,
non-appealable decision of a court of competent jurisdiction.

 

(c)        The Administrator shall indemnify the Company, and its Affiliates and
Controlling Persons, for any Losses that the Company or its Affiliates and
Controlling Persons may sustain as a result of the Administrator’s willful
misfeasance, bad faith, gross negligence, reckless disregard of its duties
hereunder or violation of applicable law, including, without limitation, the
federal and state securities laws.

 

8. Limitation on Indemnification.

 

Notwithstanding Section 7(a) to the contrary, the Company shall not provide for
indemnification of the Indemnified Parties for any liability or loss suffered by
the Indemnified Parties, nor shall the Company provide that any of the
Indemnified Parties be held harmless for any loss or liability suffered by the
Company, unless all of the following conditions are met:

 

(i)     the Indemnified Party has determined, in good faith, that the course of
conduct which caused the loss or liability was in the best interests of the
Company;

 



 

 

 

(ii)    the Indemnified Party was acting on behalf of or performing services for
the Company;

 

(iii)   such liability or loss was not the result of willful misfeasance, bad
faith or gross negligence by the Indemnified Party; and

 

(iv)   such indemnification or agreement to hold harmless is recoverable only
out of the Company’s net assets and not from stockholders.

 

Furthermore, the Indemnified Party shall not be indemnified for any losses,
liabilities or expenses arising from or out of an alleged violation of federal
or state securities laws unless one or more of the following conditions are met:

 

(i)    there has been a successful adjudication on the merits of each count
involving alleged material securities law violations;

 

(ii)   such claims have been dismissed with prejudice on the merits by a court
of competent jurisdiction; or

 

(iii)  a court of competent jurisdiction approves a settlement of the claims
against a particular indemnitee and finds that indemnification of the settlement
and related costs should be made, and the court of law considering the request
for indemnification has been advised of the position of the SEC and the
published position of any state securities regulatory authority in which
securities of the Company were offered or sold as to indemnification for
violations of securities laws.

  

9. Activities of the Administrator.

 

The services provided by the Administrator to the Company are not exclusive, and
the Administrator may engage in any other business or render similar or
different services to others, including, without limitation, the director or
indirect sponsorship or management of other investment based accounts or
commingled pools of capital, however structured, whether having investment
objectives similar to or different from those of the Company, so long as its
services to the Company hereunder are not impaired thereby and nothing in this
Agreement shall limit or restrict the right of any officer, director,
stockholder (and their stockholders or members, including the owners of their
stockholders or members), officer or employee of the Administrator to engage in
any other business or to devote his or her time and attention in part to any
other business, whether of a similar or dissimilar nature, or to receive any
fees or compensation in connection therewith (including fees for serving as a
director of, or providing consulting services to, one or more of the Company’s
portfolio companies, subject to applicable law). The Administrator assumes no
responsibility under this Agreement other than to render the services set forth
herein.

 

10.  Duration and Termination of this Agreement

 

(a)        Term and Effectiveness. This Agreement shall become effective as of
the date hereof. This Agreement shall remain in effect for two years, and
thereafter shall continue automatically for successive one-year periods,
provided that such continuance is specifically approved at least annually by:
(i) the vote of the Board, or by the vote of a majority of the outstanding
voting securities of the Company. and (ii) the vote of a majority of the
Company’s directors who are not parties to this Agreement or “interested
persons” (as such term is defined in Section 2(a)(19) of the 1940 Act, or any
successor provision thereto) (the “Independent Directors”) of any such party, in
accordance with the requirements of the 1940 Act.

 

(b)        Termination. This Agreement may be terminated at any time, without
the payment of any penalty: (i) by the Company upon 60 days’ written notice to
the Administrator: (A) upon the vote of a majority of the outstanding voting
securities of the Company (as “majority” is defined in Section 2(42) of the 1940
Act) or (B) by the vote of the Independent Directors; or (ii) by the
Administrator upon not less than 120 days’ written notice to the Company. This
Agreement and the rights and duties of a party hereunder may not be assigned,
including by operation of law, by a party without the prior consent of the other
party and this Agreement automatically shall terminate in such event. The
provisions of Section 7 of this Agreement shall remain in full force and effect,
and the Administrator shall remain entitled to the benefits thereof,
notwithstanding any termination of this Agreement.

 



 

 

 

  After the termination of this Agreement, the Administrator shall not be
entitled to compensation for further services provided hereunder except that it
shall be entitled to receive from the Company within 30 days after the effective
date of such termination all unpaid reimbursements due and payable to the
Administrator prior to termination of this Agreement.

 

11. Notices.

 

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at the address listed
below or at such other address for a party as shall be specified in a notice
given in accordance with this Section 11.

 

12. Amendments of this Agreement.

 

This Agreement may be amended by mutual written consent of the parties, subject
to the provisions of the 1940 Act. This Agreement automatically shall terminate
upon the dissolution of the Company or a Liquidity Event (as defined in the
Articles of Incorporation).

 

13. Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original copy and all of which together shall constitute one and the same
instrument binding on all parties hereto, notwithstanding that all parties shall
not have signed the same counterpart.’

 

14. Governing Law.

 

This Agreement shall be construed in accordance with laws of the State of
Maryland and the applicable provisions of the 1940 Act, if any. To the extent
that the applicable laws of the State of Maryland or any of the provisions
herein conflict with the applicable provisions of the 1940 Act, if any, the
latter shall control.

 

15. Entire Agreement.

 

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof.

 

  IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

    VII PEAKS CO-OPTIVIST INCOME BDC II, INC.             By:  /s/     Name:    
        VII PEAKS Capital, LLC             By:  /s/     Name:  





 



